DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed 10/11/2021.
Claims 1, 13, and 23 have been amended.  Claims 1, 3-4, 8-16, 20-25, and 28-32 are pending and have been examined on the merits (claims 1, 13, and 23 being independent).
The amendment filed 10/11/2021 to the claims has been entered.
Response to Arguments
Applicant’s arguments and amendments filed 10/11/2021 have been fully considered.
Applicants assert that the pending claims fully comply with the requirement of 35 U.S.C. 101. Examiner respectfully disagrees. Applicant’s argument and amendments have been considered and are not persuasive.  The rejections under 35 USC 101 have been maintained and clarified in view of the USPTO 2019 PEG.
Applicant argues: Applicant’s remarks, pages 13-16
(1) “In addition to the above-mentioned claim amendments, the Examiner is encouraged to consider the Declaration of Inventor Jon Samuels submitted under 37 C.F.R. § 1.32. The Declaration's unrebutted evidence that the claimed invention is a technical improvement under the first prong of the Section 101 test and that the arrangement of systems is non-conventional under the second prong of the Section 101 test.” – page 14
(2) “Arguments that the claims are directed to a technical improvement under Step 1 were made in prior responses and are hereby incorporated by reference. Further, under Prong Two of 
(3) “the amended claims are unquestionably eligible under Step 2B. Applying this step, the claimed arrangement has not been shown to be conventional. For example, the Office Action does not even contend, much less prove, that the claimed steps involving the life insurance policy provider system and the life insurance option provider system, where the life insurance policy provider system is separate from the life insurance option provider system, are well-known, routine, and conventional.” - page 15
(4) “There is no evidence that the claimed arrangement are well-known, routine, or conventional, and thus the Berkheimer examination guidelines have not been satisfied. For example, under the Berkheimer Memorandum, in a Step 2B analysis "an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with" one of a list of enumerated items. Here, there has been no showing that any of the claim elements, steps, or combination thereof are well known, routine, and conventional.” – page 16
Examiner notes:
(1) The enumerated sub-groupings, according to the “October 2019 Update: Subject Matter Eligibility” guidelines are “fundamental economic principles or practices, commercial or legal interactions, managing personal behavior, and relationships or interactions between people”.  
For instance, in the process of claim 1, the limitations of generating… a request for Life Insurance Options, generating… a request for life insurance policies, generating… a plurality of packages, determining… a match between one life insurance policy and one Life Insurance Option, determining… associations between a plurality of life insurance policies, determining… a plurality of eligible life insurance policies, identifying… the at least one life insurance policy, generating… an optimized life insurance package, and facilitating…. a user to interact with the at least one policy illustration recite this judicial exception.  Therefore, the claims recite abstract idea.  
 (2) Step 2A, Prong Two Considerations: The limitations recited by independent claims 1, 13, and 23 are not indicative of integration into a practical application because it is mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. (See MPEP 2106.05(f)).  Furthermore, the additional elements do not reflect an improvement in the functioning of a computer, or an improvement to another technology or technical field. For example, the claims require the variety of components (e.g., graphical user interface, a computing device, a processing sever, the life insurance policy provider system, the life insurance option provider system, life insurance database, a local database, a remote third-party database, program instructions, computer, a user computer, processor, and server computer, 
Applicant asserts that the claims meet several of the practical applications under Step 2A identified in the 2019 Guidance, including an improvement in the technological field of insurance systems. The claimed invention is directed to a method to organizing human activity including managing insurance, and furthermore, the claimed invention uses additional steps to improve the abstract idea such as linking the use of the judicial exception to a particular technological environment or field of use, or implements the abstract idea on a computer or merely uses a computer as a tool to perform the abstract ideas (e.g., the arrangement of a life insurance option provider system and a life insurance policy provider system as two separate servers)- see MPEP 2106.06(h)(f).
(3) Step 2B Consideration: The limitations recited by claims 1, 13, and 23 as independent claims are not indicative of an inventive concept (aka “significantly more”) because merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea (MPEP 2106.05 (f) (h)) and also they are simply appending well understood, routine, conventional activities previously known to the industry, 
For instance, the limitations of collecting… consumer data, receiving… one or more Life Insurance Option, receiving… a plurality of life insurance policies, transmitting… the request for Life Insurance Option, transmitting… the request for life insurance policies, transmitting… the optimized life insurance package, transmitting… other package from the plurality of packages, transmitting…. data configured, receiving… a selection of a Life Insurance Option from the at least one Life Insurance Option, collecting… policy information regarding the at least one life insurance policy, and inputting… by a user are all conventional, well-understood and routine computing functions leveraged by Applicant to carry out the abstract idea of providing a life insurance package including a life insurance option based on collecting consumer data such as an age and a risk class.  These steps are akin to the transmission and updating of information to solve a business problem akin to at least those recognized by the Court as receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network).  Furthermore, Applicant’s specification as originally filed makes clear that the technology leveraged to carry out this abstract idea is nothing more than generic, commercially available, off-the-shelf technology operating in a well understood computing environment as disclosed in at least Specification paragraphs [0060-0063]: 
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other. There is nothing, for example, in the pending claims to suggest that any of the claimed “life insurance database” and “server computer”, all of which are suitably programmed, are somehow made more efficient or that the manner in which these elements carry out their basic functions is otherwise improved in any way. Any advantages from the claimed invention do not concern an improvement in computer capabilities but instead relate to an alleged improvement in the fundamental economic practice of providing a life insurance package with an additional life insurance coverage as an option based on collecting consumer data such as an age and a risk class, for which a computer is used as a tool in its ordinary capacity.
In summary, the computer is merely a platform on which the abstract idea is implemented. Simply executing an abstract concept on a computer does not render a computer “specialized,” nor does it transform a patent-ineligible claim into a patent-eligible one. See Bancorp Servs., LLC v. Sun Life Assurance Co. of Can., 687 F.3d 1266, 1280 (Fed. Cir. 2012). There are no improvements to another technology or technical field, no improvements to the functioning of the computer itself, transformation or reduction of a particular article to a different state or thing or any other meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment as a result of performing the claimed method. The claimed sequence of steps comprises only “conventional steps, specified at a high level of generality,” which is insufficient to supply an “inventive concept.” Id. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1297, 1300).  Also, the addition of merely novel or non-routine components to the claimed idea does not Ultramercial, Inc. v. Hulu, LLC, _ F.3d_, 2014 WL 5904902, (Fed. Cir. Nov. 14, 2014).  Hence, the claims do not recite significantly more than an abstract idea.  
Finally, Applicant asserts that the claimed arrangement is similar to the situation in BASCOM Global Internet Services v. AT&T Mobility, 827 F. 3d 1341 (Fed. Cir. 2016), having additional elements that amount to significantly more than the abstract idea because they add specific limitations other than what are well understood, routine, conventional activities in the field and result in an improvement to the technology of filtering content on the Internet, rather the claimed invention is directed to a method to organizing human activity including managing insurance.  The claimed invention uses additional elements/steps to improve the abstract ideas using the arrangement of a life insurance option provider system and a life insurance policy provider system as two separate servers – generally linking the use of the judicial exception to a particular technological environment or filed of use, or implementing the abstract idea on a computer or merely uses a computer as a tool to perform the abstract ideas.- See MPEP 2106.06(h)(f).  For these reasons and those stated in the rejections above, rejection of claims 1, 3-4, 8-16, 20-25, and 28-32 under 35 U.S.C. 101 is maintained by the Examiner.
(4) According to the USPTO guidelines of April 19, 2018 incorporating the Berkheimer memo (Berkheimer memo, hereinafter), in a step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional elements). This option should be used only when the examiner is certain, based upon his or her personal knowledge, that the additional elements) represents well-understood, routine, conventional activity engaged in by those in the relevant art, in that the additional elements are widely prevalent or in common use in the relevant field, comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).

The steps of the claims, taken individually or as an ordered combination, have already been identified (in the rejection) as corresponding to abstract ideas. The additional elements in the claims are graphical user interface, a computing device, a processing sever, the life insurance policy provider system, the life insurance option provider system, life insurance database, a local database, a remote third-party database, program instructions, computer, a user computer, processor, and server computer as elements suitably programmed to execute the claimed steps. Furthermore, Applicant’s specification at paragraph [0019] discloses “generating an optimized life insurance package, comprising at least one server computer including at least one processor, the at least one server computer programmed to: generate at least one graphical user interface; collect, through the at least one graphical user interface, consumer data comprising an age and a risk class;…”,  Paragraph [0060], discloses “the processing unit 204 of the processing server 108 may be programmed and/or configured to identify, calculate, and/or generate Life Insurance Options for the consumer 102 based at least partially on the consumer data….”, and Paragraph [0061] discloses “the processing unit 204 may store the received option data as Life Insurance Options 214 in a life insurance database 212. The life insurance database 212 may be local or remote to the processing unit 204, and may include one or more suitable data structures for storing and organizing data relating to life insurance policies and/or Life Insurance Options.”
Berkheimer memo requirement that the additional elements are conventional elements (as outlined in criterion 1 of the Berkheimer memo). Furthermore, Examiner has pointed to the computing functionality leveraged as well-understood, routine and conventional computing functionality, both individually and in combination, See MPEP 2106.05(d). The elements of the instant process, when taken alone, each execute in a manner conventionally expected of these elements. The elements of the instant process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Hence these additional elements do not add anything significantly more than an abstract idea.
In light of the Alice decision and the guidance provided in the 2019 PEG, the features listed in the claims, are not considered an improvement to another technology or technical field, or an improvement to the functioning of the computer itself.  At best, these features may be considered to be a business solution, using computers, to a problem of providing a method of the steps for 
Claim Objections
Claim 1 and claim 13 are objected to because of the following informalities. Claim 1 and claim 13 recite the term “a state date” which should read as “a start date”.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-4, 8-16, 20-25, and 28-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al.
The claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In the instant case, the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
Step (1): In the instant case, the claims are directed towards a method for generating an optimized life insurance package based on collecting consumer data such as an age and a risk class which contains the steps of collecting, receiving, generating, transmitting, determining, identifying.  The claim recites a series of steps and, therefore, is a process. The claims do fall within at least one of the four categories of patent eligible subject matter because claims are direct to a system or a computer, i.e. machines programmed to carrying out process steps, Step 1-yes. 
Step (2A) Prong 1:  A method for generating an optimized life insurance package based on collecting consumer data such as an age and a risk class is akin to the abstract idea subject matter grouping of: Certain Methods of Organizing Human Activity as ‘fundamental economic principles or practices including insurance’ and ‘commercial or legal interactions including agreements in the form of contract’.  As such, the claims include an abstract idea.
The specific limitations of the invention are (a) identified to encompass the abstract idea include: generating… a request for Life Insurance Options, generating… a request for life insurance policies, generating… a plurality of packages, determining… a match between one life insurance policy and one Life Insurance Option, determining… associations between a plurality of life insurance policies, determining… a plurality of eligible life insurance policies, identifying… the at least one life insurance policy, generating… an optimized life insurance package, and facilitating…. a user to interact with the at least one policy illustration.

Step (2A) Prong 2:  When considered individually and in combination, the instant claims do not integrate the exception into a practical application because the steps of collecting… consumer data, receiving… one or more Life Insurance Option, receiving… a plurality of life insurance policies, transmitting… the request for Life Insurance Option, transmitting… the request for life insurance policies, transmitting… the optimized life insurance package, transmitting… other package from the plurality of packages, transmitting…. data configured, receiving… a selection of a Life Insurance Option from the at least one Life Insurance Option, collecting… policy information regarding the at least one life insurance policy, and inputting… by a user do not apply, rely on, or use the judicial exception in a manner that that imposes a meaningful limitation on the judicial exception (i.e. generally linking the use of the judicial exception to a particular technological environment or filed of use, or implementing the abstract idea on a computer or merely uses a computer as a tool to perform the abstract ideas.)- See MPEP 2106.06(h)(f). 
The instant recited claims including additional elements (i.e. graphical user interface, a computing device, a processing sever, the life insurance policy provider system, the life insurance option provider system, life insurance database, a local database, a remote third-party database, program instructions, computer, a user computer, processor, and server computer) do not improve the functioning of the computer or improve another technology or technical field nor do they recite meaningful limitations beyond generally linking the use of an abstract idea to a particular 
Step (2B): Additionally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (Claims: e.g., graphical user interface, a computing device, a processing sever, the life insurance policy provider system, the life insurance option provider system, life insurance database, a local database, a remote third-party database, program instructions, computer, a user computer, processor, and server computer) amount to no more than generally linking the use of the judicial exception to a particular technological environment or merely using generic components as tool to perform an abstract idea.  In conclusion, merely “linking/applying” the exception using generic computer components does not constitute ‘significantly more’ than the abstract idea.- see (MPEP 2106.05 (f) (h)).  
According to the USPTO guidelines of April 19, 2018 incorporating the Berkheimer memo (Berkheimer memo, hereinafter), in a step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional elements). This option should be used only when the examiner is certain, based upon his or her personal knowledge, that the additional elements) represents well-understood, routine, conventional activity engaged in by those in the relevant art, in that the additional elements are widely prevalent or in common use in the relevant field, comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).

The steps of the claims, taken individually or as an ordered combination, have already been identified (in the rejection) as corresponding to abstract ideas. The additional elements in the claims are graphical user interface, a computing device, a processing sever, the life insurance policy provider system, the life insurance option provider system, life insurance database, a local database, a remote third-party database, program instructions, computer, a user computer, processor, and server computer as elements suitably programmed to execute the claimed steps.  Applicant’s specification at paragraph [0019] discloses “generating an optimized life insurance package, comprising at least one server computer including at least one processor, the at least one server computer programmed to: generate at least one graphical user interface; collect, through the at least one graphical user interface, consumer data comprising an age and a risk class;…”,  Paragraph [0060], discloses “the processing unit 204 of the processing server 108 may be programmed and/or configured to identify, calculate, and/or generate Life Insurance Options for the consumer 102 based at least partially on the consumer data….”, and Paragraph [0061] discloses “the processing unit 204 may store the received option data as Life Insurance Options 214 in a life insurance database 212. The life insurance database 212 may be local or remote to the processing unit 204, and may include one or more suitable data structures for storing and organizing data relating to life insurance policies and/or Life Insurance Options.”
Berkheimer memo requirement that the additional elements are conventional elements (as outlined in criterion 1 of the Berkheimer memo). Furthermore, Examiner has pointed to the computing functionality leveraged as well-understood, routine and conventional computing functionality, both individually and in combination, See MPEP 2106.05(d). The elements of the instant process, when taken alone, each execute in a manner conventionally expected of these elements. The elements of the instant process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Hence these additional elements do not add anything significantly more than an abstract idea.
In light of the Alice decision and the guidance provided in the 2019 PEG, the features listed in the claims, are not considered an improvement to another technology or technical field, or an improvement to the functioning of the computer itself.  At best, these features may be considered to be a business solution, using computers, to a problem of providing a method of the steps for 
Dependent claims 3-4, 8-12, 14-16, 20-22, 24-25, and 28-32 when analyzed as a whole and in an ordered combination are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below.  The additional recited limitations in the dependent claims only refine the abstract idea.  
	For instance, in claim 3, the step of “wherein the optimized life insurance package comprises the at least one life insurance policy, and wherein the at least one life insurance policy is identified: based on the consumer data, based on input from the consumer, based on input from an agent, based on input from an advisor, based on input from a representative.”, in claim 8, the step of “wherein the at least one Life Insurance Option comprises a guarantee that the consumer can exercise an option, at a later time, to do at least one of the following: purchase at least one life insurance policy at a guaranteed price, purchase at least one life insurance policy at a guaranteed risk class.”, in claim 9, the step of “receiving a selection of a Life Insurance Option from the at least one Life Insurance Option, wherein the Life Insurance Option comprises an option contract that guarantees the consumer an ability to purchase a life insurance policy corresponding to the Life Insurance Option at or after a specified period of time or date.”, in claim 10, the step of “wherein the optimized life insurance package comprises a life insurance policy having a term, and wherein the at least one Life Insurance Option is based on the term of the life insurance policy.”, in claim 11, the step of “wherein the optimized life insurance package comprises a plurality of life insurance policies each having terms, and wherein the aggregate terms of the 
This is an abstract concept with nothing more and is also considered mere instructions to apply an exception akin to a commonplace business method or mathematical algorithm being Alice Corp. Pty. Ltd.; Gottschalk and Versata Dev. Group, Inc.; see MPEP 2106.05(f)(2).
In dependent claims 3-4, 8-12, 14-16, 20-22, 24-25, and 28-32, the step claimed are rejected under the same analysis and rationale as the independent claims 1, 13, and 23 above.  Merely claiming the same process using the consumer information to generate a life insurance package with an additional life insurance coverage as an option does not change the abstract idea without an inventive concept or significantly more. Clearly, the additional recited limitations in the dependent claims only refine the abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete. 
Therefore, claims 1, 3-4, 8-16, 20-25, and 28-32 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Conclusion
The prior art made of record but not relied upon herein but pertinent to Applicant’s disclosure is listed in the enclosed PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG S PARK whose telephone number is (571)272-8349.  The examiner can normally be reached on M-F 9:00-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on (571)270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YONGSIK PARK/Examiner, Art Unit 3695
December 27, 2021                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        1/4/2022